DETAILED ACTION
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	Applicant's election without traverse of claims 1-10 and 18 in the reply filed on 10/11/2021 is acknowledged.
3. 	Claims 11-17 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2016/0353568) (hereafter Lee568).
Regarding claim 1, Lee568 discloses a method for manufacturing a display substrate, comprising: 
providing a seed layer 504a (Fig. 5A, paragraph 0072) on a first carrier substrate 500 (Fig. 5A, paragraph 0074) and forming a base substrate 508 (Fig. 5B, paragraph 0076) 5covering the seed layer 504a (Fig. 5B); 
forming a first connection terminal 512 (Fig. 5C, paragraph 0077) on a side of the base substrate 508 (Fig. 5C) away from the first carrier substrate 500 (Fig. 5C), the first connection terminal electrically connecting (see Fig. 5C, wherein 512 is connected to 504a via 510 and 506; see paragraph 0077, wherein 510 is a second seed layer; and see paragraph 0075, wherein 
removing (see Fig. 5D and paragraph 0079) the first carrier substrate 500 (Fig. 5C) to expose the seed layer 504a (Fig. 5D); and  
10forming a second connection terminal (see paragraph 0083, wherein “The protruded circuit pattern 518 is used as a wire bonding pad for wire bonding or as a bump pad for flip chip bonding”) electrically connecting to the seed layer 518 (Fig. 5G; and see Figs. 5E-5F, wherein 504a becomes 518).  
Regarding claim 2, Lee568 further discloses the method according to claim 1, wherein, before forming the first connection terminal 512 (Fig. 5C, paragraph 0077), the method further comprises: forming at least one via hole (hole in 508 exposing 506 in Fig. 5B), the at least one via hole at least extending through 15the base substrate 508 (Fig. 5B); and forming at least one injected electrically-conductive layer 510 (Fig. 5C, paragraph 0077) in the at least one via hole, wherein the first connection terminal 512 (Fig. 5C) is electrically connected to the seed layer 504a (Fig. 5C) through the at least one injected electrically-conductive layer 510 (Fig. 5C).  
Regarding claim 6, Lee568 further discloses the method according to claim 1, wherein a sacrificial layer 502a (Fig. 5A, paragraph 0074) is formed between 20the seed layer 504a (Fig. 5A) and the first carrier substrate 500 (Fig. 5A), and the removing the first carrier substrate is done by removing (see Fig. 5D and paragraph 0079, wherein “separating the first seed layer 504a and the copper foil layer 502a from each other”) the sacrificial layer.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee568 as applied to claim 1 above, and further in view of Kim et al. (US 2016/0300096) (hereafter Kim).
Regarding claim 8, Lee568 further discloses the method according to claim 2, wherein a material for forming the base substrate (see paragraph 0050, wherein “polyimide”) comprises PI. 
Lee568 does not disclose the at least one via hole is formed by laser etching.
Kim discloses the at least one via hole 120a (Fig. 2D, paragraph 0054) is formed by laser etching (see “laser ablating” in paragraph 0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee568 to include the at least one via hole is formed by laser etching, as taught by Kim, since a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, in the instant case choosing laser ablating from the methods listed in Kim (e.g. laser ablating, mechanical ablating or drilling, etc.); if this leads to the anticipated success, in the instant case providing a method of forming the via hole in the dielectric layer, it is likely the product not of innovation but of ordinary skill. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee568 as applied to claim 1 above, and further in view of Li et al. (US 2014/0087504) (hereafter Li).
15	Regarding claim 5, Lee568 discloses the method according to claim 1, however Lee568 does not disclose, before removing the first carrier substrate, the method further comprises: providing a second carrier substrate on a side of the first connection terminal away from the first carrier substrate.  
Li discloses, before removing the first carrier substrate 10A (Fig. 3, paragraph 0069), the method further comprises: providing a second carrier substrate (upper layer of 18 in Fig. 2; and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee568 to include, before removing the first carrier substrate, the method further comprises: providing a second carrier substrate on a side of the first connection terminal away from the first carrier substrate, as taught by Li, since the surface protection layer 18 (Li, Fig. 2, paragraph 0043) could protect the surface of circuitry 12 (Li, Fig. 2, paragraph 0032) from subsequent processes. 
Regarding claim 7, Lee568 in view of Li discloses the method according to claim 5, however Lee568 does not disclose a sacrificial layer is formed between the first connection terminal and the second carrier substrate, and removing the second 25carrier substrate is done by removing the sacrificial layer.  
Li discloses a sacrificial layer (lower layer of 18 in Fig. 2; and see paragraph 0043, wherein 18 can be a multilayered structure) is formed between the first connection terminal 12 (Fig. 2, paragraph 0041) and the second carrier substrate (upper layer of 18 in Fig. 2; and see paragraph 0043), and removing (see Fig. 5 and paragraph 0074) the second 25carrier substrate (upper layer of 18 in Fig. 4) is done by removing the sacrificial layer (lower layer of 18 in Fig. 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee568 to include a sacrificial layer is formed between the first connection terminal and the second carrier substrate, and removing the second 25carrier substrate is done by removing the sacrificial layer, as taught by Li, since the surface protection layer 18 (Li, Fig. 2, paragraph 0043) could protect the surface of circuitry 12 . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee568 as applied to claim 1 above, and further in view of Lee et al. (US 2017/0301724) (hereafter Lee724).
Regarding claim 9, Lee568 discloses the method according to claim 1, however Lee568 does not disclose: 18B200.0820US1providing a light emitting diode on a side of the base substrate on which the second connection terminal is provided, an electrode of the light emitting diode being connected to the second connection terminal.  
Lee724 discloses providing a light emitting diode 50 (Fig. 3J, paragraph 0029) on a side of the base substrate 22 (Fig. 3B, paragraph 0027) on which the second connection terminal 41 (Fig. 3J, paragraph 0027) is provided, an electrode 56 (Fig. 3J, paragraph 0030) of the light emitting diode 50 (Fig. 3J) being connected to the second connection terminal 41 (Fig. 3J).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee568 to include providing a light emitting diode on a side of the base substrate on which the second connection terminal is provided, an electrode of the light emitting diode being connected to the second connection terminal, as taught by Lee724, since the bonding material 41 (Lee724, Fig. 3J, paragraph 0027) is a conductive material providing a reliable electrical connection between the displaying units 50 (Lee724, Fig. 3J, paragraph 0027) and the switch devices 20 (Lee724, Fig. 3J, paragraph 0027).

Claims 1, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0301724) (hereafter Lee724), in view of Lee et al. (US 2016/0353568) (hereafter Lee568).
Regarding claim 1, Lee724 discloses a method for manufacturing a display substrate, 
a first carrier substrate 10 (Fig. 3A, paragraph 0026) and forming a base substrate 22 (Fig. 3B, paragraph 0027)5; 
forming a first connection terminal (24a and 24b in Fig. 3C, paragraph 0028) on a side of the base substrate 22 (Fig. 3B) away from the first carrier substrate 10 (Fig. 3C); 
removing (see Fig. 3F and paragraph 0033) the first carrier substrate 10 (Fig. 3F); and  
10forming a second connection terminal 56 (Fig. 3I, paragraph 0034).  
Lee724 does not disclose providing a seed layer on a first carrier substrate and forming a base substrate 5covering the seed layer; 
the first connection terminal electrically connecting to the seed layer; 
removing the first carrier substrate to expose the seed layer; and  
10forming a second connection terminal electrically connecting to the seed layer.  
Lee568 discloses providing a seed layer 504a (Fig. 5A, paragraph 0072) on a first carrier substrate 500 (Fig. 5A, paragraph 0074) and forming a base substrate 508 (Fig. 5B, paragraph 0076) 5covering the seed layer 504a (Fig. 5B); 
the first connection terminal 512 (Fig. 5C, paragraph 0077) electrically connecting to the seed layer 504a (Fig. 5A); 
removing the first carrier substrate to expose the seed layer; and  
10forming a second connection terminal (see paragraph 0083, wherein “The protruded circuit pattern 518 is used as a wire bonding pad for wire bonding or as a bump pad for flip chip bonding”) electrically connecting to the seed layer 518 (Fig. 5G; and see Figs. 5E-5F, wherein 504a becomes 518).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee724 to include providing a seed layer on a first carrier substrate and forming a base substrate 5covering the seed layer; the first connection terminal electrically connecting to the seed layer; removing the first carrier substrate 
Regarding claim 10, Lee724 further discloses 5a display substrate 20 (Fig. 3J, paragraph 0035), manufactured by the method according to claim 1.
Regarding claim 18, Lee724 further discloses 5a display device (“display apparatus” in paragraph 0032), comprising the display substrate 20 (Fig. 3J, paragraph 0035) manufactured by the method according to claim 1.

Allowable Subject Matter
1. 	Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

2. 	Claim 3 would be allowable because a closest prior art, Lee568 et al. (US 2016/0353568), discloses the at least one via hole (hole in 508 exposing 506 in Fig. 5B) comprises a first via hole (hole in 508 exposing the leftmost 506 in Fig. 5B) and a second via hole (hole in 508 exposing the rightmost 506 in Fig. 5B), the at least one injected electrically-conductive layer 510 (Fig. 5C, paragraph 0077) comprises a first injected electrically-conductive layer (portion of 510 formed in the left via hole in Fig. 5C, paragraph 0077) and a second injected electrically-conductive layer (portion of 510 formed in the right via hole in Fig. 5C, paragraph 0077), and the method comprises:  25forming the first via hole (hole in 508 exposing .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        

/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813